DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/26/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, 10, and 11 each recite the limitation "the packer".  There is insufficient antecedent basis for this limitation in the claim. It is not clear what is being referred to e.g. the “a packer assembly”, the “a packer mandrel”, the “a packing element”, or something else.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 2430623 A).

Regarding claim 1, Taylor teaches a packer assembly comprising: 
a packer mandrel (Fig 1, mandrel including 3); 
a packing element disposed about the packer mandrel (Fig 1, packing elements 14, 15, 16 are about mandrel 3), the packing element comprising a unitary structure of packing material (Fig 1, the packing element has segment 15 which is a unitary structure of packing material, the examiner notes the transitional phrase of “comprising” and notes the claim does not require the totality of the packing element to be unitary, but, rather merely comprise a unitary structure while permitting additional elements); 
an upper recovery sleeve (Fig 1, uphole ring 21) disposed about the packer mandrel and extending between the packer mandrel and an upper end of the packing element (Fig 1, the uphole ring 21 is between mandrel 3 and upper end of packing element 16), the upper recovery sleeve having an upper recovery profile embedded within the packing element (Column 2, lines 50-55, the ring/sleeve 21 is “imbedded” within the packing element with e.g. radial outward facing profile/recovery profile); 
an upper backup assembly movably disposed about the upper recovery sleeve (Fig 8, upper back-up assembly 24 is around the sleeve 21 and as seen in Figs 2-3 the assembly is moveable at least radially) and adjacent to the upper end of the packing element (Fig 8, upper back-up assembly 24 is adjacent upper end 16); 
a lower recovery sleeve (Fig 1, uphole ring 21) disposed about the packer mandrel and extending between the packer mandrel and a lower end of the packing element  (Fig 1, the downhole ring 21 is between mandrel 3 and lower end of packing element 14), the lower recovery sleeve having a lower recovery profile embedded within the packing element (Column 2, lines 50-55, the ring/sleeve 21 is “imbedded” within the packing element with e.g. radial outward facing profile/recovery profile); and 
a lower backup assembly movably disposed about the lower recovery sleeve  (Fig 8, lower back-up assembly 24 is around the sleeve 21 and as seen in Figs 2-3 the assembly is moveable at least radially) and adjacent to the lower end of the packing element (Fig 8, upper back-up assembly 24 is adjacent upper end 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2430623 A), in view of Hendrickson (US 20070044977 A1).

Regarding claim 2, Taylor is silent on a filler ring movably disposed between the packer mandrel and the packing element.  
	Hendrickson teaches a filler ring (Fig 3, ring 80) movably disposed (Para 0028, “the support sleeve 80 is also radially expanded and deformed”) between the packer mandrel and the packing element (Fig 3, mandrel unlabeled, packing element 60).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Taylor by having a filler ring movably disposed between the packer mandrel and the packing element as disclosed by Hendrickson because it would support the packer in its radially expanded state (Para 0027 of Hendrickson)  

Regarding claim 3, Taylor as modified further teaches wherein the packing element is bonded to the filler ring (Para 0027 of Hendrickson, “the support sleeve 80 is bonded to the middle seal ring 60”).  

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2430623 A), in view of Setterberg (US 4253522 A).

Regarding claim 16, Taylor teaches a downhole tool comprising: 
a packer assembly (see elements below), the packer assembly comprising: 
a packer mandrel (Fig 1, mandrel including 3); 
a packing element disposed about the packer mandrel (Fig 1, packing elements 14, 15, 16 are about mandrel 3), the packing element comprising a unitary structure of packing material (Fig 1, the packing element has segment 15 which is a unitary structure of packing material, the examiner notes the transitional phrase of “comprising” and notes the claim does not require the totality of the packing element to be unitary, but, rather merely comprise a unitary structure while permitting additional elements); 
an upper recovery sleeve (Fig 1, uphole ring 21) disposed about the packer mandrel and extending between the packer mandrel and an upper end of the packing element (Fig 1, the uphole ring 21 is between mandrel 3 and upper end of packing element 16), the upper recovery sleeve having an upper recovery profile embedded within the packing element (Column 2, lines 50-55, the ring/sleeve 21 is “imbedded” within the packing element with e.g. radial outward facing profile/recovery profile); 
an upper backup assembly movably disposed about the upper recovery sleeve (Fig 8, upper back-up assembly 24 is around the sleeve 21 and as seen in Figs 2-3 the assembly is moveable at least radially) and adjacent to the upper end of the packing element (Fig 8, upper back-up assembly 24 is adjacent upper end 16); 
a lower recovery sleeve (Fig 1, uphole ring 21) disposed about the packer mandrel and extending between the packer mandrel and a lower end of the packing element  (Fig 1, the downhole ring 21 is between mandrel 3 and lower end of packing element 14), the lower recovery sleeve having a lower recovery profile embedded within the packing element (Column 2, lines 50-55, the ring/sleeve 21 is “imbedded” within the packing element with e.g. radial outward facing profile/recovery profile); and 
a lower backup assembly movably disposed about the lower recovery sleeve  (Fig 8, lower back-up assembly 24 is around the sleeve 21 and as seen in Figs 2-3 the assembly is moveable at least radially) and adjacent to the lower end of the packing element (Fig 8, upper back-up assembly 24 is adjacent upper end 14).  
Taylor is silent on a central mandrel.
Setterberg teaches a central mandrel (Column 5, lines 10-13, tubing/work string mandrel 81 is inserted through the packer tool including packer 20 and bore 45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Taylor by having the central mandrel deployed through the packer apparatus as disclosed by Setterberg because it would allow for access to the formation/wellbore below the packer apparatus and allow for engagement of further downhole tools as suggested by Setterberg.  
Taylor as modified teaches a slip assembly (Fig 1, slip assembly 18) disposed about the central mandrel (Fig 1, as modified by Setterberg, there would be an additional central mandrel 81);
the packer assembly disposed about the central mandrel (Fig 1, as modified by Setterberg, there would be an additional central mandrel 81 around which the packer assembly is disposed see Column 5, lines 10-13 of Setterberg)

Regarding claim 18, Taylor further teaches wherein the slip assembly is configured to transition from a running configuration to a set configuration prior to the packer assembly transitioning from a running configuration to a set configuration (Column 3, lines 42-54, the slips is set “outwardly into engagement with the casing” i.e. a set condition and then “[f]urther downward movement […] will compress the [packer assembly]”).  

Regarding claim 19, Taylor further teaches wherein the packer assembly is configured to transition from the set configuration to a released configuration prior to the slip assembly transitioning from the set configuration to a released configuration (Column 4, lines 5-20, the operate may open ports by “simply raising the tubing and mandrel”, this is seen in Figure 3, where the packer is no longer compressed on an uphole end and thus regarded as a released configuration. Fig 1, the slips may be operated after the prior operation to return them to the state of Figure 1 where the pin 8 in its released position in slot 9 of the slip assembly. The examiner notes the claim in question is an apparatus claim and the device is capable of operation in the manner described by the examiner).  

Regarding claim 20, Taylor further teaches a primary release mechanism configured to selectively permit the packer assembly to transition from the set configuration to the released configuration (Fig 2-3, the upper shoulder 4 is moveable from the compressing/set configuration compressing packing to the released configuration of Fig 3 ); and a secondary release mechanism configured to selectively permit the slip assembly to transition from the set configuration to the released configuration (Fig 1, the release mechanism at 10 including pin 8 and slot 9 allow movement between the set configuration with pin 8 at the bottom of the slot to an unset configuration seen).

Allowable Subject Matter
Claims 7, 9, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 8, 10, and 11  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Taylor (US 2430623 A) as discussed above is the best available reference. 
Regarding claim 7, while Taylor does teach an upper back-up assembly as discussed in the rejection of claim 1. Claim 7 further defines this claim element. Taylor’s back-up ring does not teach the newly recited particulars of the backup assembly e.g. the recited annular shoulders and biasing member. While Heiman (US 20190360297 A1) does teach back-up ring with many structural components which may reasonably be drawn to the recited claim elements, it would not have been obvious to incorporated and/or substituted Heiman’s backup ring for the wire back-up assembly 24 of Taylor. It would not have been obvious because Taylor’s back-up assembly 24 is integrated into the packing element. Modification based off of the art of record would not be possible without the benefit of impermissible hindsight. Claims 8-11 depend from claim 7 and therefore incorporate the allowable subject matter recited. 
Regarding claim 17 while Taylor does teach many of the recited particulars of the slip assembly e.g. a slip mandrel (Fig 1, slip mandrel 3); a cone assembly (Fig 1, cone assembly 18) coupled to the slip mandrel (Fig 1, cone assembly portion 18 is coupled to mandrel 3 via e.g. collar 6), the cone assembly comprising: a base cone (Fig 1, cone 12), and an extension ramp coupled to the base cone (Fig 1, extension ramp 18), the extension ramp: movable between a radially retracted position and a radially extended position (See Figs 1-3 in which the ramp is moved from a radially retracted and extended position). Taylor does not teach that the slip assembly is biased toward the radially retracted position by a biasing member. It would not be obvious based on the art of record to incorporate this missing feature without the benefit of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eatwell (US 20090242215 A1) teaches a packing element separated from the mandrel by an additional component e.g. element 70. 
Shonrock (US 4554973 A) teaches a sealing means is compressible to a second diameter which sealingly conforms to the diameter of the well casing, to prevent fluids disposed in the well casing below the sealing means from flowing through the well casing to above the sealing means.
Salerni (US 4611658 A) teaches a packing element system including outer elastically deformable anti-extrusion backup rings and a central primary seal. A resilient member conformable to the surrounding contour, such as wire mesh, is employed between the central primary seal and each backup ring to allow retraction of the backup rings for retrieval.
Zhong (US 20180187509 A1) teaches elastomeric elements additively manufactured directly on a tool, such as on an end plate or mandrel of a wellbore sealing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676